Detailed Action
This office action is in response to the amendment filed on 08/05/2021.

Status of Claims
Claim 27 has been cancelled. 
Claims 1-26 and 28-33 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 10, 13, 21, 23, and 26-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US Publication No.  2019/0239218, hereinafter referred as Wang).
	Regarding Claims 1, 23 and 31, Wang discloses that the UE is configured to receive and process a radio signal  with the antenna, comprising a first frequency band comprising a first signal (A WTRU [UE] receive a downlink signal [first signal] via a second carrier [first frequency band]; see Figure 5 Carrier-2 DL.), 
the first signal comprising a plurality of time division duplex, TDD-frames (The second carrier is an unpaired downlink carrier in a TDD system for receiving the downlink signal [first signal]; see Figure 5 Carrier-2 DL & ¶ 0003.);  
wherein the UE is configured to evaluate reception of downlink data contained in the first signal to acquire evaluation data (A feedback information [evaluation data] for the unpaired DL carrier(s) is reported via a physical control channel on a first carrier; see ¶ 0053. Its inherent that an evaluation of the downlink data take place in order to obtain the feedback information.);  
wherein the UE is configured to transmit the evaluation data in a second frequency band outside the first frequency band (The WRTU sends the feedback information of the second carrier via the first carrier physical feedback region; see Figure 5 Carrier-1.). 

	Regarding Claim 2, Wang disclose that each TDD-frame comprises a plurality of subframes, wherein a subframe usable by the receiver of the plurality of subframes is an uplink-only subframe or a downlink-only subframe (The second carrier is an unpaired downlink carrier in a TDD system for receiving the downlink signal [first signal]; see Figure 5 Carrier-2 & ¶ 0003. The second carrier is activated in downlink only for the WRTU; see Figure 5 Carrier-2). 

	Regarding Claim 4, Wang discloses that the second frequency band comprises a 
second signal, the second signal comprising a plurality of TDD-frames (The second carrier is an unpaired downlink carrier in a TDD system for receiving the downlink signal [first signal]; see Figure 5 Carrier-2 & ¶ 0003.).

	Regarding Claim 10, Wang discloses that the receiver is configured to comprise a positive acknowledgement indicating an error-free reception of the downlink data into the evaluation data or to comprise, into the evaluation data, a negative acknowledgement indicating a request for retransmission of the downlink data (The feedback information [evaluation data] for the unpaired DL carrier(s) is reported via a physical control channel on a first carrier; see ¶ 0053.  The feedback information includes positive acknowledgement/negative acknowledgement (ACK/NACK) feedback; see ¶ 0049.).

	Regarding Claims 13, and 26, Jiang discloses that the receiver is configured to transmit control data related to a resource allocation of the first signal or to transmit user data together with the evaluation data (The WRTU sends the feedback information [control data] of the second carrier via the first carrier physical feedback region; see Figure 5 Carrier-1.)

Regarding Claims 21, 30, and 32, Wang discloses that the UE is configured to receive and process a radio signal, the radios ignal comprising a first frequency band comprising a first signal (A WTRU [UE] receive a downlink signal [first signal] via a second carrier [first frequency band]; see Figure 5 Carrier-2 DL.),
 the first signal comprising a plurality of time division duplex, TDD-frames (The second carrier is an unpaired downlink carrier in a TDD system for receiving the downlink signal [first signal]; see Figure 5 Carrier-2 DL & ¶ 0003.);
wherein the UE receiver is configured to transmit data in a second frequency band outside the first frequency band during a downlink-only subframe of a TDD-frame of the plurality of TDD-frames (The WRTU sends the feedback information of the second carrier via the first carrier physical feedback region; see Figure 5 Carrier-1. In addition, the second carrier is an unpaired downlink carrier in a TDD system for receiving the downlink signal [first signal]; see Figure 5 Carrier-2 & ¶ 0003. The second carrier is activated in downlink only for the WRTU; see Figure 5 Carrier-2).


Regarding Claim 27, Wang discloses that the evaluation data relating to an evaluation of a reception of data received during a TDD-frame of a first signal in a first frequency band (A feedback information [evaluation data] for the unpaired DL carrier(s) is reported via a physical control channel on a first carrier; see ¶ 0053. Its inherent that an evaluation of the downlink data take place in order to obtain the feedback information.),
wherein the radio signal comprises a second frequency band and is transmitted during a time division duplex, TDD-frame of the radio signal (The WRTU sends the feedback information of the second carrier via the first carrier physical feedback region; see Figure 5 Carrier-1.).

 Regarding Claim 28, Wand discloses a receiver as claimed in claim 1 or a receiver (Its inherent that a WTRU includes a receiver.),
wherein the receiver is configured to receive and process a radio signal (The WTRU [UE] receive a downlink signal [first signal] via a second carrier [first frequency band]; see Figure 5 Carrier-2 DL.), 
the radio signal comprising a first frequency band comprising a first signal, the first signal comprising a plurality of time division duplex, TDD-frames (The second carrier is an unpaired downlink carrier in a TDD system for receiving the downlink signal [first signal]; see Figure 5 Carrier-2 DL & ¶ 0003.);
wherein the receiver is configured to transmit data in a second frequency band outside the first frequency band during a downlink-only subframe of a TDD-frame of the plurality of TDD-frames (The WRTU sends the feedback information of the second carrier via the first carrier physical feedback region; see Figure 5 Carrier-1.); and
a transmitter (Its inherent that a WTRU includes a transmitter.) wherein the transmitter is configured to receive and process a radio signal (A WTRU [UE] receive a downlink signal [first signal] via a second carrier [first frequency band]; see Figure 5 Carrier-2 DL.), 
the radio signal comprising a first frequency band comprising a first signal, the first signal comprising a plurality of TDD-frames (The second carrier is an unpaired downlink carrier in a TDD system for receiving the downlink signal [first signal]; see Figure 5 Carrier-2 DL & ¶ 0003.);
wherein the transmitter is configured to evaluate reception of downlink data to acquire evaluation data (A feedback information [evaluation data] for the unpaired DL carrier(s) is reported via a physical control channel on a first carrier; see ¶ 0053. Its inherent that an evaluation of the downlink data take place in order to obtain the feedback information.); 
wherein the transmitter is configured to transmit the evaluation data in a second frequency band outside the first frequency band (The WRTU sends the feedback information of the second carrier via the first carrier physical feedback region; see Figure 5 Carrier-1.).




Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication No.  2013/0155914, hereinafter referred as Wang) in view of Jiang et al. (US Publication No. 2016/0338081, hereinafter referred as Jiang).
	Regarding Claim 11, Wang fails to discloses that the receiver is configured to comprise, into the evaluation data, at least one of information indicating an amount of additional redundancy for retransmission;  information indicating one of a frequency, a time, a frame or a slot within a frame for retransmission;  information relating to a channel quality determined by the receiver;  information related to a code block of the downlink data;  and a decoding probability for retransmitted data comprising the additional redundancy. 
 
	Regarding Claim 12, Wang fails to disclose that the receiver is configured to transmit the evaluation data in response to a reception of a retransmission of the downlink data However, in analogous art, Jiang discloses that If the subordinate entity 204 determines that one or more of the code blocks processed by the subordinate entity 204 has not passed CRC, the subordinate entity 204 may transmit a NACK to the scheduling entity; see ¶ 0049. Therefore, in a subsequent transmission, the scheduling entity 202 may transmit new code blocks with parity code blocks to the subordinate entity 204, where the parity code blocks may enable recovery of one or more lost code blocks in previous subframes; see ¶ 0049. It would have been obvious to one of ordinary skill in the art before the effective 

  
 


Claims 8-9  are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang and further in view Jiang et al. (US Publication No.  2016/0329995, hereinafter referred as Jiang-II).
	Regarding Claim 8, Jiang fails to disclose that the receiver is configured to determine a prediction value indicating a likelihood of error-free decoding of the downlink data;  and to comprise a positive acknowledgement into the evaluation data when the likelihood is above a threshold value and to comprise a negative acknowledgement into the evaluation data when the likelihood is below the threshold value. However, in analogous art, Jiang-II discloses that the receiving device implement a predictive acknowledgment approach where an ACK/NACK [evaluation data] is generated despite any remaining code block that have not been processed; see ¶ 0048. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang feedback information for multi-carrier with a predictive acknowledgment teaching in order to improve the efficiency of processing in self-contained time division duplex (TDD) subframe; see ¶ 0002.
 
Regarding Claim 9,  Jiang fails to disclose that the receiver is configured to transmit the evaluation data before processing of the received download data is completed. However, in analogous art, Jiang-II discloses that the receiving device implement a predictive acknowledgment approach where an ACK/NACK [evaluation data] is generated despite any remaining code block that have not been 
 

Claims 3, 14-18, 20, and 24-25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang and further in view of Yi et al. (US Publication No.  2018/0367285, hereinafter referred as Yi).
	Regarding Claims 3 and 24, Jiang fails to disclose each TDD-frame comprises a plurality of 
subframes, wherein the receiver is configured to transmit the evaluation data during an downlink subframe in an uplink subframe of an NB-IoT frame. However, in analogous art, Yi discloses that the NB-IoT receive indication of resources for ACK/NACK [evaluation data] transmission from the network; see Figure 18 Numeral S100. The NB-IoT transmit ACK/NACK [evaluation data] to the network; see Figure 18 S110. In NB-IoT, it is expected that different resource unit definition, compared to the conventional subframe or physical resource block, in DL and UL may be used; see ¶ 0049. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang feedback information for multi-carrier with the above teaching in order to enable large number of connected devices by decreasing the radio frequency complexity.

	Regarding Claim 14, Jiang fails to disclose each TDD-frame comprises a plurality of subframes, wherein a subframe of the plurality of subframes is an uplink-only subframe or a downlink-only subframe, wherein the receiver is configured to comprise information indicating a request for using an uplink-only subframe into the evaluation data. However, in analogous art, Yi discloses that the NB-IoT receive indication of resources for ACK/NACK [evaluation data] transmission from the network; see 


	Regarding Claim 15, Jiang fails to disclose the receiver is configured to operate in accordance with the LTE standard, wherein the second frequency band comprises an NB-IoT channel. However, in analogous art, Yi discloses in a NB-IoT, ACK/NACK transmission scheme may be different from that of conventional 3GPP LTE.  Accordingly, an ACK/NACK transmission method in NB-IoT may be required; see ¶ 0006. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang feedback information for multi-carrier with the above teaching in order to enable large number of connected devices by decreasing the radio frequency complexity.
 
	Regarding Claim 16,  Jiang fails to disclose the receiver is configured to receive 
evaluation data in the second frequency band responsive to a transmission of data in the first frequency band. However, in analogous art, Yi discloses in a NB-IoT, ACK/NACK transmission scheme may be different from that of conventional 3GPP LTE.  Accordingly, an ACK/NACK transmission method in NB-IoT may be required; see ¶ 0006. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang feedback information for multi-carrier with the above teaching in order to enable large number of connected devices by decreasing the radio frequency complexity.

 
	Regarding Claim 17, Jiang fails to disclose the first frequency band is used for a first mobile communication standard, wherein the second frequency band is used for a second mobile communication standard. However, in analogous art, Yi discloses in a NB-IoT, ACK/NACK transmission scheme may be different from that of conventional 3GPP LTE.  Accordingly, an ACK/NACK transmission method in NB-IoT may be required; see ¶ 0006. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang feedback information for multi-carrier with the above teaching in order to enable large number of connected devices by decreasing the radio frequency complexity.

 	Regarding Claim 18, Jiang fails to disclose the receiver is configured to transmit a control data in the first frequency band, the control data indicating a position of the evaluation data in the second signal in the time domain or in the frequency domain. However, in analogous art, Yi discloses in a NB-IoT, ACK/NACK transmission scheme may be different from that of conventional 3GPP LTE.  Accordingly, an ACK/NACK transmission method in NB-IoT may be required; see ¶ 0006. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang feedback information for multi-carrier with the above teaching in order to enable large number of connected devices by decreasing the radio frequency complexity.

	Regarding Claim 20, Jiang fails to disclose that the receiver is configured to transmit 
schedule data indicating a schedule of a NB-IoT node transmitting in the second frequency band, 
wherein the receiver is configured to generate the schedule data so as to schedule the transmission of the NB-IoT node to an uplink subframe of a second signal in the second frequency band, 
the uplink subframe unused for transmission by the receiver or a transmitter communicating with the receiver in the first frequency band.  However, in analogous art, Yi discloses that the in NB-IoT, it is expected that different resource unit definition, compared to the conventional subframe or physical resource block, in DL and UL may be used; see ¶ 0049. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang feedback information for multi-carrier with the above teaching in order to enable large number of connected devices by decreasing the radio frequency complexity.
 
 	Regarding Claim 25, Jiang fails to disclose a first frequency band comprising a first signal, the first signal comprising a plurality of TDD-frames;  wherein the transmitter is configured to transmit data in a second frequency band outside the first frequency band during a downlink-only subframe of a TDD-frame of the plurality of TDD-frames. However, in analogous art, Yi discloses that the in NB-IoT, it is expected that different resource unit definition, compared to the conventional subframe or physical resource block, in DL and UL may be used; see ¶ 0049. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang feedback information for multi-carrier with the above teaching in order to enable large number of connected devices by decreasing the radio frequency complexity.
 

Claims 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang and further in view of He et al. (US Patent Publication No.  2018/0343047, hereinafter referred as He).
	Regarding Claim 19, Wang fails to disclose that the receiver is configured to receive a control data in the first frequency band, the control data indicating a position of the evaluation data in the second signal in the time domain or in the frequency domain, wherein the receiver is configured to transmit the evaluation data at the position in the second signal. However, in analogous art, He discloses that the HARQ-ACK [evaluation data] bits for the PDSCH transmitted in shortened transmission 
time interval (xTTI) [position] within a self-contained DL HARQ-ACK window n; are mapped to UL channel that is restricted to subset of GP; see ¶ 0048. The xTTIs [position] for PUCCHs transmission in GP can be configured by higher layers [control data]; see ¶ 0049. The xTTIs [position] length configuration, for a time division duplexing (TDD) component carrier (CC) [second channel], comprising a length in time or a length in orthogonal frequency division multiplexing (OFDM) symbols; see ¶ 0057. The PUCCH is transmitted, over one xTTI, carrying the HARQ-ACK; see Figure 6 Numeral 630 ¶ 0050. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang feedback information for multi-carrier with self-contained HARQ-ACK window teaching in order to enable fast downlink (DL) HARQ-ACK feedback by means of utilizing the first available uplink (UL) xTTIs in uplink pilot time slot (UpPTS) or normal UL subframes; see 0028.

Claim 22 and 33 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang and further in view of Parkvall et al. (US 2017/0331670; hereinafter referred as Parkvall).
Regarding Claim 22, Wang fails to disclose that the data comprises a control data indicating a control of another communication partner or comprises user data of the UE. However, in analogous art, Parkvall discloses that the narrow beam pattern may be typical for user data transmission whereas other types of transmission, such as broadcasting of control information; see ¶ 1315. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang feedback information for multi-carrier with self-contained HARQ-ACK window with beam pattern mechanism in order to generate beams for which the beamwidth can range from very wide, similar to the element pattern, to very narrow.


Regarding Claim 33, Wang fails to disclose that the second frequency band is accessed via an FDD scheme. However, in analogous art, Parkvall discloses that the NX scheduler assigns the transmission direction dynamically, both FDD and dynamic TDD; see ¶ 0240. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang feedback information for multi-carrier with self-contained HARQ-ACK window with beam pattern mechanism in order to generate beams for which the beamwidth can range from very wide, similar to the element pattern, to very narrow.



Allowable Subject Matter
Claims 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Regarding Claim 1, Examiner noted that the remarks fails to expressly disclose how the prior does not teaches or suggest the invention of the independent claims.

Regarding Claims 3 and 14, Applicant noted there seems to be an erroneous citation of prior art. Examiner agree that the prior art have been erroneously citated. The rejection have been amended to cite the correct reference “US 2018/0367285”. 

Regarding Claim 13, Applicant noted that the prior art of Wang does not teach for a resource allocation or user data to be transmitted together with the evaluation data. Examiner note that the language resource allocation fails to expressly distinguish which resource are being allocated. The specification discloses that multiple feedback channels are allocated to the WTRU in the feedback region of the UL carrier, and the WTRU sends the feedback for Carrier-1, Carrier-2 and Carrier-3 on the corresponding allocated feedback channel, respectively; see ¶ 0069. Thus, examiner believe that the limitation is met by the prior art based on the feedback corresponding to the carrier(s) [resource].

Regarding Claim 22, Applicant’s arguments with respect to claim have been considered but are moot in view of the new grounds of rejection.
 
CONCLUSION
The newly found prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chen et al. (US 2018/0070317) Discloses a system for Narrow Band-Internet of Things (NB-IoT) communication; see ¶ 0002. The system includes the ACK indicator may be a Hybrid Automatic Repeat Request (HARQ) ACK, a new indicator or any type of indicator representing whether the uplink data are received or decoded successfully; see ¶ 0041.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472